COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  MARK A. BEALL,                                                No. 08-16-00213-CV
                                                  §
                         Appellant,                                 Appeal from
                                                  §
  v.                                                          County Court at Law No. 2
                                                  §
  CENTRAL CITY AUSTIN CHURCH,                                  of Travis County, Texas
                                                  §
                         Appellee.                            (TC # C-1-CV-16-004298)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed as moot, in accordance with the opinion of this Court. We therefore dismiss the appeal.

We further order that because Appellant is indigent, no order regarding costs is made. We further

order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF NOVEMBER, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.